962 F.2d 14
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Howard M. JOHNSON, Petitioner-Appellant,v.Manfred MAASS, Superintendent, Oregon State Penitentiary,Respondent-Appellee.
No. 91-35421.
United States Court of Appeals, Ninth Circuit.
Submitted May 5, 1992.*Decided May 8, 1992.

Before HUG, DAVID R. THOMPSON and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Howard M. Johnson, an Oregon state prisoner, appeals the district court's dismissal of his 28 U.S.C. § 2254 habeas corpus petition.   The district court, adopting a magistrate's findings and recommendations, determined that Johnson's petition was moot.   We review de novo,  Norris v. Risley, 878 F.2d 1178, 1180 (9th Cir.1989), and we affirm.


3
Johnson contends that he was denied due process because the Oregon Parole Board deducted good time credits he received under Or.Rev.Stat. § 421.120(1)(b) from Johnson's maximum sentence rather than from his parole release date.   Because Johnson was released on parole while his habeas petition was pending in the district court, this issue is moot.


4
"[A] case becomes moot when 'the issues presented are no longer "live" or the parties lack a legally cognizable interest in the outcome.' "   Murphy v. Hunt, 455 U.S. 478, 481 (1982) (quotations omitted);   see also Lane v. Williams, 455 U.S. 624, 631 (1982) (where petitioner attacks only his sentence, and the sentence has expired during the course of the proceedings, the case is moot).


5
Here, Johnson filed his habeas petition on January 23, 1989.   Johnson was released on parole on May 28, 1990.   On February 1, 1991, the magistrate issued his findings and recommended that Johnson's habeas petition be dismissed as moot.   Therefore, when Johnson was released on parole, his claim that he was entitled to an earlier parole release date became moot.   Accordingly, the district court properly dismissed the petition.   See Murphy, 455 U.S. at 481;   Lane, 455 U.S. at 631.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3